Title: From John Adams to François Adriaan Van der Kemp, 20 February 1806
From: Adams, John
To: Van der Kemp, François Adriaan



Dr Sir
Quincy Feb. 20. 1806

That showers of hot stones or cold stones may have fallen, in the neighbourhood of Volcanoes, is not impossible, nor improbable: but it is impossible that, any projectile force of exploding Mercury or any mixture of Sulphur Nitre and carbon, or any Vapour, could drive these stones to any great hight in the air, or ever ballance them in the Air so as to allow them to sail about in it like Clouds rain or hail. The gravitation on the stones and the Resistance of the Air would prevent any such Exersions. The stones must have fallen near the burning mountains and in a short time after the explosion and projection.
I cannot tell you what is meant by “Africanas” in Livy. Can you tell me what is meant by “Afra Avis,” in Horace? Perhaps livy might mean “Aves Africanas” or possibly “Mulieres Africanas” “Femmes Africanas” or “Puellas Africanas,” or in modern American English “sixty three “African Black Sallys.” The  Phylosophers Stoicks as well as Epicureans, might have a curiosity and a fancy too, to speculate in such Rarities: and Scipio and Lentulus might recommend themselves more by such Exhibitions than by Elephants or Mammoths, or Panthers: nay more than by writing Comedies for Terence or even conquering Carthage.—But I pray you to pardon this obscene and prophane Sally.
To be serious. Africanæ, absolute, dicuntur Pantheree, que et Variæ Africanæ, quidem, quoniam in Africa, sunt frequentes. Variæ, quoniam, macularum varietate sunt spectabiles. Plin. L. 8. c. 17. Senatus Consultum fuit vetus ne liceret Africanas, in Itatiam  advehere Primus autem scaurus aedilitate sua, Varias centum quinquaginta universas misit.
You ask me in what manner Sir Francis Drake died. The Writer of his Life in the Biographia Britanica, says he died of Chagrin. The Death of his Friends Sir John Hawkins, Sir Nicholas Clifford, Mr Brute Brown &c and a Disappointment in an Enterprize against Panama, and the ill success of all his Efforts this year made such an impression on his Mind that it threw him into a lingering Fever, attended with a flux, that he died. He lived by the sea died on it and was buried in it.
The Dictionaire historique says, that in returning from Porto Bello, he terminated his glorious Career the 28. January 1596: Son Corps n’eut d’autre tombeau que la mer, le theatre de ses exploits, which occasioned this Epitaph.
Quem timuit savis etiam Neptunus in Undis,
Et redut toto victor ab oceano.
Fædi fragos pellens pelago prostravit Iberos
Drakius: huie tumulus æquioris emda fuit.
The first who sailed round the World, he laid the foundation of the English Commerce in the East and West Indies. He was a public spirited Man in Parliament and in his County of Devonshire, where I have seen an Aqueduct by which he carried, from a distance of fifteen miles a supply of fresh Water to the Town of Plymouth.
Old Fuller, seems to think his death, less beautifull than his Life. “Besides We see how great spirits, having mounted up to the highest pitch of performance, afterwards strain and break their Credits in striving to go beyond it. Lastly God leaves oftentimes the brightest Men in an Eclipse, to shew that they do but borrow their lustre from his reflection.”
Where are Sodom and Gomorrah? Where Tyre and Sidon? Where Babillon Where Carthage? The spots where they stood are no more to be seen or known with any certainty than the site of the Garden of Eden.
Democracy will infallibly destroy all Civilization, and leave no men alive but the haters of Pen and Ink, who must live by hunting and become savages. In Jack Cades Code of Laws, reading and writing were high Treason: and the fugitives from Justice on our Frontiers, had rather meet a Panther or an Indian than a Man who can read. All things are tending to Democracy in Europe, the only cure for which is an Emperor and a Despot. The Destruction of priviledged orders in Europe, is taking away all the limitations of Despotism. And France without the restoration of those orders will be no less a Despotism than Turkey or Morocco.
If Bonaparte has been wounded the Magic Charm of his Divinity and Invincibility is broken.—The Mystery is dissipated.
England, I fear will give Us trouble. She is quite in the Wrong in her present pretensions. She is very unwise, to renew the resentments of America, and transmit a hatred of her and her Power to Posterity. But she has always seen this Country through a Mist. She will never see it clearly, till she feels it.
Our Government moves with moderation, and I hope will not fly out in a passion with Spain or England. But Our honor, and a sense of their own Power, in the Minds of the People must be preserved. But what have I to do with Politicks?
I am &c

J. Adams